Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose: 
“A method comprising:
via computer processor hardware, performing operations of:
receiving feedback indicating playback commands applied to different portions of given content played back by each of multiple playback devices operated by users in a network environment;
utilizing the received feedback to determine viewing interest with respect to the different portions of the given content amongst the users; 
displaying a playback timeline on a display screen of a first playback device of the multiple playback devices, the playback timeline displayed for viewing by a user of the first playback device, the displayed playback timeline simultaneously indicating the different portions of the given content and a respective level of viewing interest for each of the different portions as indicated by the feedback;
wherein each of the different portions of content are assigned one of multiple different viewing desirably ranking values based on the feedback, the method further comprising:
receiving a playback time value indicating a desired duration of time in which to playback the given content, the playback time value being less than an amount of time needed to playback the given content in its entirety; and

.
Claims 1-6, 9-11, 15, 34-40, 42-43 and 45-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426